Whitfield, J.
Chapter 6580, Acts of 1918, is a local and special law authorizing the county of Duval if duly approved by the qualified voters of the county to issue bonds and to levy a tax to pay the principal and interest thereof, “for the purpose of providing and procuring a site for the erection of an armory and for the construction and equipment of an armory to be placed in whole or in part under the jurisdiction and at the disposal of *50the armory board of the State of Florida, and its successors, or under the jurisdiction arid disposal of any board, commission or officer, which may hereafter by law be vested with the powers of said armory board, and upon such terms and conditions and with such limitation or reservation of the use of said armory, or any part thereof, as may by said board of county commissioners be determined to be for the best interest of said county of Duval.”
The Circuit Judge denied the application of a taxpayer to have the issuance of the bonds enjoined, and sustained demurrers to the bill, of complaint. The taxpayer appealed. It is contended that the statute authorizing the issue of the .bonds violates sections 1 and 5 of Article 9 of the State Constitution, which are as follows:
“Section 1. The Legislature shall provide for a uniform and equal rate of taxation, and shall prescribe such regulations as shall secure a just valuation of all property, both real and personal, excepting such property as may be exempted by law for municipal, educational, literary, scientific, religious or charitable purposes.”
“Section 5. The Legislature shall authorize the several counties and incorporated cities or towns in the State to assess and impose taxes for county and municipal purposes, and for no other purposes, and all property shall be taxed upon the' principles established for State taxation * * * .”
No question under the Federal Law is presented in this case.
The courts will not decline to give effect to the legislative intent as expressed in a duly enacted statute on the ground that it is unconstitutional, unless it clearly appears beyond all reasonable doubt, that the statute in its .essential features is in positive conflict with some identi*51fied provision of organic law. City of Jacksonville v. Bowden, 67 Fla. 181, 64 South. Rep. 769; Anderson v. City of Ocala, 64 South. Rep. 775.
While the Constitution provides that “the Legislature shall authorize the several counties * * * in the State to assess and impose taxes for county * * ® purposes, and for no other purposes,” the term “county purposes” is not defined or amplified in the organic law. This being so the legislative power, in exercising its appropriate lawmaking functions, may determine what is a “county purpose,” and the courts are not authorized to render such determination ineffectual, unless some provision of the Constitution is violated, or unless the particular enactment can have no legal or practical relation whatever to any “county purpose.” Where the courts may as in this case enquire into the existence of legislative power to enact a statute, the absence of power must clearly appear before the statute will be declared to be ineffectual for the purpose designed. The courts are authorized to determine the legality of'a statute in appropriate proceedings; but considerations of policy including the necessity and wisdom of a regulation are determined by the Legislature in enacting the statute. As applied to the taxing power that may be conferred upon counties, the organic mandate that “the Legislature shall provide for a uniform and equal rate of taxation,” does not require that the rate of taxation shall be the same in each and every county, but that all property which is legally taxable for a given purpose, shall be subjected to “a uniform and equal rate of taxation.” Any authority conferred by law upon a county to impose a property tax must be for a county purpose, and the quoted organic provision merely requires that all property lawfully burdened therewith shall be taxed at “a uniform and equal rate.”
*52It was held in State ex rel. Milton v. Dickenson, 44 Fla. 623, 33 South. Rep. 514, 60 L. R. A. 539, that Section 27, Chapter 4684, Laws of 1899, Section 556 Revised Statutes of 1892, which provides that “it shall be the duty of the board of county commissioners' in each county in which there is a company of State troops to provide each company with an armory suitable for its meetings and drill and a safe storage of its arms and equipments,” violated the Constitution in that it in effect mandatorily required the several counties of the State to impose a tax for other than a county purpose.” The theory of the holding being that the military organization of the Florida State Troops was wholly a State institution established for a purely • State purpose, and that under such conditions, providing-armories for the State Troops would not be a county purpose. That statute was a general enactment “to provide for and encourage the organization of a Corps of Voluntary Militia as a land force, and to enforce the discipline therein.”
The quoted provision of the Act of 1899, apparently had no necessary connection with the subject expressed in the title of the act or with the other very general provisions of the Statute, which refer to and affect the State as an entirety; and the section peremptorily requiring the counties to provide armories made no provision for a fund to meet the expense, leaving it to be borne apparently by the funds derived from taxation for general county purposes. Such general statute therefore did not indicate that the Legislature had lawfully enacted after due determination that providing armories for the State troops as commanded by that act, was a county purpose.
The special and local statute here considered clearly indicates that the lawmaking power definitely determined that the erection of an armory in Duval County as therein *53authorized but uot commanded, is for a county purpose; and in view of the peculiar conditions on which the enactment is predicated and of the terms and purpose of the statute which have been enacted as a special law and duly approved by the electorate of the county, it cannot be said that beyond all reasonable doubt the statute has no substantial relation whatever to any county purpose or violates the sections of the Coustitution referred to. This being so, the legislative intent should be 'enforced, and there was no error in denying the injunction, and in sustaining the demurrers to the bill of complaint. If any expressions contained in the opinion in the Dickenson case are inconsistent with the decision in this case, they are not followed.
The order appealed from is affirmed.
Shackleford, C. J., and Taylor, Cockrell and Hocker, J. J., concur.